DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     RONNIE J. TRAMONTANO,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-337

                              [June 30, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra,
Judge; L.T. Case No. 97-018341CF10A.

  Clayton R. Kaeiser, Miami, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.